NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIANNA MONTEZ, on behalf of herself             No.   16-55226
and all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            3:11-cv-00530-JLS-MDD

 v.
                                                MEMORANDUM *
CHASE HOME FINANCE, LLC;
JPMORGAN CHASE & CO.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                     Submission Deferred December 7, 2017 **
                         Resubmitted January 29, 2018
                              Pasadena, California

Before: REINHARDT and NGUYEN, Circuit Judges, and BLOCK, *** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States Senior District Judge for
the Eastern District of New York, sitting by designation.
      Dianna Montez seeks review of the district court’s order dismissing her

Second Amended Complaint with leave to amend. However, we lack jurisdiction

to review that order because it was not a final decision that ended the litigation on

the merits. See 28 U.S.C. § 1291; Lovell v. Chandler, 303 F.3d 1039, 1047 (9th

Cir. 2002). Moreover, the order did not merge into the district court’s final order

dismissing for failure to prosecute. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386

(9th Cir. 1996) (holding that dismissal for failure to prosecute “forfeits a litigant’s

right to appeal interlocutory orders prior to judgment”). We therefore decline to

consider Montez’s challenge to the district court’s dismissal with leave to amend.

      Although we have jurisdiction to review the dismissal for failure to

prosecute, Montez has forfeited any challenge to it. See Sharemaster v. SEC, 847
F.3d 1059, 1070 (9th Cir. 2017) (“Ordinarily, we will not consider ‘matters on

appeal that are not specifically and distinctly argued in appellant’s opening brief.’”

(quoting United States v. Ullah, 976 F.2d 509, 514 (9th Cir. 1992))).

      We have carefully considered Montez’s remaining arguments, including her

claim of judicial bias, and hold that they are without merit.

      AFFIRMED.




                                           2                                     16-55226